          Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 1 of 23



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


JAMES W. CAUGER,
Plaintiff,
                                                                                 CIVIL ACTION NO.
v.                                                                               1:16-cv-10358-DPW

TEXAS INSTRUMENTS, INCORPORATED
and JOHN DOE,
Defendants.

FRANK TORNGREN,
Plaintiff,
                                                                                CIVIL ACTION NO.
v.                                                                              1:16-cv-12343-DPW

TEXAS INSTRUMENTS, INCORPORATED
and JOHN DOE,
Defendants.

BRETT TORNGREN,
Plaintiff,
                                                                                CIVIL ACTION NO.
v.                                                                              1:16-cv-12345-DPW

TEXAS INSTRUMENTS, INCORPORATED
and JOHN DOE,
Defendants.

     DEFENDANT, TEXAS INSTRUMENTS INCORPORATED’S, OPPOSITION TO
       PLAINTIFFS’ EMERGENCY MOTION TO COMPEL AND EXTEND THE
                         DISCOVERY DEADLINE

         Defendant, Texas Instruments Incorporated (“TI”), hereby opposes Plaintiffs’ Emergency

Motion to Compel further Discovery and Deposition Testimony and to Extend the Discovery

Deadline.1 There is no basis, emergency or otherwise, that necessitates an extension of the discovery



1
 TI has filed a single response to Plaintiffs’ Motion to Extend the Tracking Order in reply to Plaintiffs’ single filing.
TI continues to maintain that each of these three personal injury cases have distinct claims, exposure time periods,
and medical allegations, and as a result have different discovery issues. TI reserves its right to present supplemental
separate responses for each individual case.

                                                           1
          Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 2 of 23



timelines and there are no grounds to compel additional discovery or deposition testimony from TI.

The Plaintiffs’ continued discovery attempts are in opposition to Judge Woodlock’s intentions as set

forth in his March 31, 2018 order and serve only to delay these matters from entering into the

dispositive motion phase. TI requests that the Court confirm that fact discovery closed on October 31,

2019, and set deadlines for disclosure of expert reports and dispositive motions. As grounds for this

motion, TI states as follows:

                       Procedural and Factual History Relative to Opposition

1.      These cases were filed on February 19, 2016. ECF 1.2

2.      On March 17, 2017, TI filed a Motion to Dismiss for Failure to State a Claim and for

        Summary Judgment. ECF 38.

3.      On March 31, 2018, Judge Woodlock entered an Order on Defendant’s Motion to

        Dismiss as to all work-related claims following two years of discovery deficiencies and

        disputes with prior Plaintiffs’ Counsel. ECF 46. Judge Woodlock allowed the matters to

        proceed on “injuries alleged that are ostensibly outside the scope of employment. To the

        extent that such injuries may be found not to arise out of the nature, conditions,

        obligations, or incidents of employment in any of its aspects, they may support separate

        viable claims.” Id.

4.      In further discussion with the Court, Judge Woodlock stated in a case management

        conference on May 9, 2018 “…Now we are moving to the merits of the case.” ECF 52.

        Judge Woodlock continued to state: “…what I think I would like to do is, let’s get the

        basic discovery, non-expert discovery done promptly, and that is really, “what is your

        exposure? Where do you think you had exposure? That kind of thing…” Id.


2
  TI relies on the ECF entries from James Cauger v. TI as the lead case among the three. As each case is separate,
there are different ECF entries for each order.

                                                         2
          Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 3 of 23



5.       On May 10, 2018, the Court ordered a November 30, 2018 deadline for “[f]act

         discovery, including depositions” in the three instant matters. ECF 52.

6.       On or around August 22, 2018, Judge Woodlock referred all discovery to Magistrate

         Judge Kelley. ECF 64.

7.       On December 26, 2018, Attorney David Pastor filed a Notice of Appearance on behalf of

         Brett Torngren and Frank Torngren only. On January 10, 2018, Attorney Pastor appeared

         for James Cauger. ECF 88. On January 10, 2018, Attorney Joseph Lipari filed a Motion

         for Leave to Appear Pro Hac Vice for these three Plaintiffs as well. ECF 89.

8.       Following the appearance of new counsel, a new scheduling order was set forth on

         January 30, 2019. This order established the following deadlines: “the parties shall meet

         and confer regarding discovery no later than February 20, 2019; parties to serve initial

         disclosures no later than February 28, 2019; initial written discovery requests by March

         30, 2019; and fact depositions and fact discovery to be completed by August 1, 2019.”

         ECF 96.3

9.       On March 29, 2019, more than 3 years after these cases were filed and a day before the

         deadline for serving further written discovery, Plaintiffs propounded discovery requests

         on TI, including 24 interrogatories and 96 requests for production of documents.

10.      On April 27, 2019, TI timely served its objections and responses to this extensive

         discovery. TI’s responses included 13,298 pages of documents with an accompanying

         index. Plaintiffs then demanded meet and confer conferences, following which TI




3
 As has been articulated consistently during the discovery of this case, Plaintiffs’ production has failed to provide
any relevant or requested information and remains woefully deficient.

                                                           3
          Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 4 of 23



         promptly supplemented its’ discovery production with two separate productions of 711

         pages and 12 full deposition transcripts and accompanying exhibits.4

11.      On July 9, 2019, Plaintiffs noticed the 30(b)(6) deposition of Texas Instruments

         Incorporated for the first time for July 29, 2019, 2 days prior to the deadline for fact

         discovery.

12.      On July 11, 2019, Plaintiffs moved for a 45-day extension of the discovery schedule.

         ECF 107.

13.      On July 17, 2019, TI moved for an Order clarifying the scope of discovery based in part

         on the fact that many of the deposition topics included in Plaintiffs’ notice were clearly

         work-related and outside the scope of remaining issues in these cases. ECF 110.

14.      On July 22, 2019, the Deposition of Brett Torngren was held pursuant to the 4th Notice by

         Defendant.5

15.      On July 24, 2019, the Deposition of James Cauger was held pursuant to the 5th Notice by

         Defendant.6

16.      On July 25, 2019, the Court held a hearing on the Defendant’s Motion for Clarification.

         The Court ordered that the parties continue to confer about their discovery disputes and

         file a joint status report on or before August 8, 2019 setting forth any further disputes.

         ECF 111.

17.      On August 1, 2019, the Parties held a further meet and confer on the outstanding

         discovery issues, including the scope of discovery sought in the 30(b)(6) deposition of TI.


4
  In comparison to TI’s robust production, the only case specific document production made by Plaintiffs’ Counsel
was made in July 2018 and consisted of J Cauger, Bates# 0007-0216, B. Torngren, Bates# 0007-0023, and F.
Torngren, Bates# 0007-0068.
5
  Prior deposition notices for Brett Torngren had been set for the following dates: July 25, 2018, September 6, 2018,
and July 3, 2019.
6
  Prior deposition notices for James Cauger had been set for the following dates: July 24, 2018, September 4, 2018,
September 17, 2018 and July 1, 2019.

                                                          4
       Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 5 of 23



      The Parties were able to reach an agreement on a number of items, including the

      Plaintiffs’ production of supplemental discovery by August 22, 2019. Exhibit 1, August

      1, 2019 Discovery Agreement. Extensive discussion was undertaken regarding the

      corporate deposition of TI, including regarding the scope of requests. Plaintiffs’ counsel

      agreed to let TI know by August 6, 2019, if they would limit the scope of deposition of TI

      to topics 1, 2, 3, 13, 25, 26, 27, and 28. Exhibit 2, Objections to Deposition Topics.

18.   No response was received from Plaintiffs by the agreed upon date, resulting in TI filing

      its Motion for Protective Order on or around August 8, 2019. ECF 113.

19.   No supplemental discovery was provided by Plaintiffs at any time.

20.   On or around August 30, 2019, Plaintiffs requested that TI assent to an extension of the

      Fact Discovery until October 31, 2019. TI agreed to extend the Fact Discovery until

      October 31, 2019 to complete the depositions of Frank Torngren, Patrice Tompkins-

      Everidge, Frank Veale, and Mike Elliott. Exhibit 3, August 30, 2019 email.

21.   On September 7, 2019, as part of TI’s continuing efforts to resolve the dispute with

      counsel over the scope of discovery, TI produced to Plaintiffs’ counsel the prior

      testimony of TI’s Corporate Representative, Patrice Tompkins-Everidge, taken by

      Attorney Ken Woodruff of the United States Department of Justice on December 16,

      2011, and all documents marked as exhibits during this deposition. Exhibit 4, September

      7, 2019 Letter.

22.   On September 9, 2019, the Court extended the factual discovery deadline to October 31,

      2019. ECF 119.




                                               5
          Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 6 of 23



23.     On September 29, 2019, the Deposition of Frank Torngren was held pursuant to the 5th

        Notice by Defendant.7

24.     On October 3, 2019, the Court ruled on the Defendant’s Motion for Protective Order

        regarding the Plaintiff’s 30(b)(6) deposition notice.

                          The parties have agreed that the deposition of the Rule
                          30(b)(6) witness shall take place in Boston on a date
                          agreeable to the parties. Defendant’s motion to limit the
                          topics to the following numbers, as set out in document #
                          [114]-1, is allowed and the witness shall address questions
                          1, 2, 3, 13, 25, 26, 27, and 28. If, after the deposition,
                          plaintiffs wish to file a motion to compel answers to topics
                          4-12, they may do so. ECF 123.

25.     On October 9, 2019, TI’s Corporate Representative witness, Ms. Patrice Tompkins-

        Everidge, was deposed in Boston, MA.

26.     Pursuant to Order No. 119, fact discovery closed on October 31, 2019.

                                                   Argument

1.      There is No Basis, Emergency or Otherwise, to Extend the Discovery Deadline.

        As an initial contention, the Plaintiffs’ Motion presents no emergency that requires Court

intervention. The only “emergency” is that Plaintiffs have finally run out of time to pursue

discovery following multiple requests for, and accommodations of, additional time. In addition,

Plaintiffs made no showing of any attempts to expedite the transcript at issue. The representation

that the deposition transcript of the TI corporate witness was not available until October 25, 2019

does not necessitate an emergency filing but instead is indicative of an overall disregard for the

Plaintiffs’ affirmative burdens in pursuing these cases and to appropriately schedule their

discovery.


7
 Prior deposition notices for Frank Torngren had been set for the following dates: July 26, 2019, September 7, 2018,
September 24, 2018, and July 2, 2019.


                                                         6
         Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 7 of 23



       Setting aside the fact that there is no reason for the present motion to have been filed as

an emergency motion, the Plaintiffs’ requests to compel further discovery are baseless and

should be denied. It is well established that after a court has set a deadline for amending

pleadings, a “more stringent good cause standard” is adopted when considering amending such

dates. Fed. R. Civ. P. 16(b); O’Connell v. Hyatt Hotels of Puerto Rico, 357 F. 3d 152, 154 (1st

Circ. 2004). Rule 16(b) requires that the district court enter a scheduling order after service of the

complaint that sets the deadlines for the subsequent proceedings in the litigation. Fed. R. Civ. P.

16(b)(1). The Rule does recognize that occasionally the parties will be unable to meet the

deadlines that are set early in litigation and that the scheduling orders may be extended on a

showing “of good cause if the [deadline] cannot reasonably be met despite the diligence of the

party seeking the extension.” See Advisory Committee Notes to the 1983 Amendments to Fed.

R. Civ. P. 16(b). This is not the situation in this matter.

       Courts have held that litigants cannot be permitted to treat a scheduling order under Rule

16(b) as a “frivolous piece of paper idly entered, which can be cavalierly disregarded without

peril.” O’Connell, 357 F. 3d at 155; see also Johnson v. Mammoth Recreations, Inc. 975 F.2d

604, 609 (9th Circ. 1992). Furthermore, litigants have an “unflagging duty” to comply with

clearly communicated case-management orders. Rosario-Dias v. Gonzalez, 140 F.3d 312, 315

(1st Cir. 1998). “[C]arelessness is not compatible with a finding of diligence and offers no reason

for a grant of relief.” Rosario-Diaz, 140 F. 3d at 316; citing to Johnson, 975 F. 2d at 609.

       TI strenuously objects to extending the discovery tracking order yet again to allow the

Plaintiffs additional time to attempt to create a basis for their claims. As is well established, a

filing attorney initiating a claim, or in this case choosing to take over pre-existing claims from

prior counsel, has a duty to investigate their clients’ claims before making any filings and to



                                                   7
         Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 8 of 23



reassess them throughout the litigation. Kale v. Combined Ins. Co. of America, 861 F.2d 746, 758

(1st Circ. 1988); see also Fed. R. Civ. P. 11 Advisory Committee Note. This “emergent” search

for information when evaluated against the lack of effort by Plaintiffs’ counsel to investigate his

own clients’ cases (which includes the failure to obtain any medical records, the source and basis

of the alleged causal link to claims, and the inherent failure to complete even the most basic

discovery), suggests a failure to properly assess and reassess the basis of these claims throughout

litigation.

        Pursuant to Order No.119, fact discovery in these three cases closed on October 31, 2019.

Defendant asks this Honorable Court to confirm that fact discovery has closed and to set

deadlines for the parties for disclosure of expert witnesses and for the filing of dispositive

motions.

        A.     Plaintiffs’ Requests for Additional Discovery are an Attempt to delay a
               Deadline for the Filing of Expert Reports and Dispositive Motions.

        The Plaintiffs continue to bring baseless motions in an attempt to muddy the waters and

distract from their total lack of due diligence to investigate and reassess the basis of their claims.

See Kale, 861 F.2d at 758. The Plaintiffs’ Motion must be assessed within the context of the

history of these cases since 2016, not just based on Plaintiffs’ counsel’s opinions regarding a

single deposition conducted in October 2019. In 2016, Judge Woodlock ordered the filing of

individual Complaints in which the individual allegations of each Plaintiff were to be separately

set forth. ECF 25. The Amended Complaints filed on behalf of James Cauger, Brett Torngren

and Frank Torngren contain the allegations at issue as to TI in the cases that are before the Court.

        In the Second Amended Complaint filed on behalf of James Cauger, it is alleged that the

Shpack Landfill located in Attleboro & Norton is 8 acres of land and was operational until 1966.

Exhibit 5, Paragraph 75. The Second Amended Complaint further alleges that in 1981, the

                                                  8
        Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 9 of 23



Department of Energy removed material contaminated with radioactive waste from the Shpack

site. Id. at 79. Additionally, Mr. Cauger alleges that he often walked on the landfill and was

exposed to radioactive and toxic chemicals at Shpack. Id. at 81, 103.

       On July 24, 2019, Defendant was finally able to take the deposition of James Cauger.

Mr. Cauger testified that he only lived in the Attleboro area from 1957-1958. Exhibit 6,

Deposition of James Cauger, pages 33, 40. Mr. Cauger further testified unequivocally that he

had never been to the Shpack landfill. Id. at page 109.

       Frank Torngren’s Second Amended Complaint similarly alleges that in 1981, the

Department of Energy removed material contaminated with radioactive waste from the Shpack

Landfill. Exhibit 7, Frank Torngren Second Amended Complaint, Paragraph 79. Furthermore,

in his answers to interrogatories, Mr. Torngren claimed that he came into contact with

radioactive material when he received lumber from the Shpack Landfill to help build his barn,

which remains on his property to this day. Exhibit 8, Answers to Interrogatories, Answer No.19.

On September 29, 2019, when Mr. Torngren was deposed, he confirmed that the lumber he and

his son salvaged from a dump was used to repair a shed on his current property. Exhibit 9,

Deposition of Frank Torngren, pages 92-93. Mr. Torngren testified that the lumber remains on

his property and that the lumber has never been tested. Id. at pages 92- 102. When asked if he

believed the presence of this lumber in his shed was hazardous to his health, Mr. Frank Torngren

replied “I don’t know, I don’t know.” Id. at 100.

       Mr. Torngren testified regarding annual picking of blueberries in the Attleboro

neighborhood a half mile from his home. Id. at 105-107. Brett Torngren also testified that he

would pick blueberries with his father as a child during limited summer months and would ride a




                                                 9
         Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 10 of 23



dirt bike and play in the woods behind his home with friends.8 Exhibit 10, Deposition of Brett

Torngren, pages 80-84. However, the woods that Mr. B. Torngren described were not Texas

Instruments property nor is there any evidence that any of the activities that Brett Torngren

described took place on or even in proximity to the Shpack Superfund area tested for radiation

contamination. Exhibit 11, Army Corps of Engineers Shpack Close Out Report Figures 1- 5.

        The above examples demonstrate that Plaintiffs have failed to establish any non-work

related exposures for which there would be any need for further discovery under the specific

Order issued by Judge Woodlock. If ingesting blueberries in Attleboro, Massachusetts is an

alleged route of radiological exposure at issue in the Torngren cases, then blueberry testing could

have been conducted by Plaintiffs’ counsel to identify a relevant contaminate at issue. See

Exhibits 9, 10. Furthermore, if lumber taken from a dump in the 1970s and used to repair Mr.

Frank Torngren’s shed is another alleged non-work related radiological exposure, then testing on

the lumber could have been conducted to support the basis of the allegations in the Amended

Complaints. See Exhibits 7, 8, 9.

        In addition to the failures articulated above, independent studies have been completed

regarding the Attleboro area and cancer incidences. See Exhibit 12, MA Department of Public

Health Report. This report concluded that within the Attleboro and Norton areas, and

specifically also including a one mile radius surrounding the Shpack Landfill, cancers occurred

“approximately at or near expected rates, based on the statewide rates of cancer and the

populations of Attleboro and Norton.” Id. at page 1. A review of the geographical distribution of

cancer from 1982-2002 did not reveal any patterns or concentrations that would suggest an


8
 To the extent Mr. Torngren is attempting to correlate his alleged exposure to the times he rode a dirt bike and
played in the woods behind his home, Plaintiffs acknowledge that the Shpack landfill closed in 1966, at which time
Mr. Torngren would have been approximately one year old. See Exhibit 5, Exhibit 10, page 11. It is unlikely that
he was riding a dirt bike or playing in the woods at this time.

                                                        10
        Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 11 of 23



environmental or non- environmental factor related to cancer diagnosis. Id. at 44. Furthermore,

the Department of Public Health specifically found that there were no “atypical pattern[s] of any

one cancer type in Attleboro or Norton…no specific patterns with respect to place of residence at

diagnosis or date of diagnosis emerged that would suggest an unusual geographic pattern or

common factor (environmental or non-environmental) among residents of these communities

diagnosed with cancer.” Id. at 51-52. Ultimately, the MA Department of Public Health

concluded that the Landfill and surrounding environmental areas were not likely to have played a

role in cancer developments. Id. at 54.

2.     There is No Basis to Compel Additional Discovery or Deposition Testimony from
       Texas Instruments.

       In addition to the arguments espoused above, there is no reason to compel additional

written discovery or deposition testimony from TI. Although the Plaintiffs’ contentions are

addressed independently below, TI maintains that the information sought is either already in

Plaintiffs’ possession, was responded to during the TI deposition on October 9, 2019, or is wildly

afoul of the parameters set by Judge Woodlock in his March 2018 order.

       The discovery requested by Plaintiffs is disproportionate to the needs of the cases, seeks

irrelevant information, and is in direct violation of Judge Woodlock’s orders limiting the claims

to environmental exposure and non-work related injuries only. Specifically, despite the

Plaintiffs’ wishes, counsel is not entitled to disregard deadlines and repeatedly request additional

time and information in an attempt to concoct support for his cases. Fed. R. Civ. P. 26(b)

“permits a court to limit” discovery as not proportional to “the needs of the case” in light of

“the importance of the discovery to the issues.” Securities and Exchange Commission v.

Navellier & Associates, Inc., No. 17-11633-DJC, 2019 WL 688164, at *1 (D. Mass. Feb. 19,

2019). Rules 26(b)(1) and 26(b)(2)(C)(ii) operate to limit the scope of discovery sought. Id.

                                                 11
         Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 12 of 23



The rule permits discovery that is relevant “and proportional to the needs of the case,

considering the importance of the issues at stake” and other enumerated matters. Id., Fed. R.

Civ. P. 26(b)(1). Indeed, the advisory committee note to the 2015 amendment to Rule 26(b) is

“replete with comments explaining that the court may sua sponte consider proportionality. Id.

at *2, see also Fed. R. Civ. P. 26 Advisory Committee Note to 2015 amendment. (“Court has a

‘responsibility to consider the proportionality of all discovery and consider it in resolving

discovery disputes.”) (Court “must limit the frequency of extent of proposed discovery, on

motion or on its own, if it is outside the scope permitted by Rule 26(b)(1)”). Id.

        A.       TI Has Provided Relevant Discovery.

        To the extent Plaintiffs have sought information relative to alleged non-work-related

exposure at TI’s business location at Forest Street in Attleboro, MA, TI has responded in full to

the extent possible given the fact that Plaintiffs have not yet identified non-work related exposures

that could be causally related to a non-work related injury. For example, TI has produced reports

providing extensive detail on locations, concentrations, and types of material buried and removed

from Forest Street or the Shpack Landfill. See Exhibit 13, Supplemental Response to Requests for

Production of Documents of TI, specifically including references to Tab F, Reports of Weston

regarding remediation and Tab L, US Army Corp of Engineers Final Report.9 TI has also

produced declarations of eight former TI employees describing TI material accountability,

handling and disposal procedures and practices in connection with Forest Street and TI use or

relationship to the Shpack Landfill, as well as depositions of former TI employees describing in

detail the remediation of the Forest Street Facility from 1992-1997. Id. at Tab G (including

declarations of eight prior TI employees and one deposition), as well as Supplemental Response

9
 TI specifically directs the Court to the Systematic Soil Sampling Results Summary Sheets that detail the presence
or non-presence of Radium, U-234, U-235 and U-238 for a variety of different location points at Shpack. See
Exhibit 14, Appendix C.

                                                        12
        Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 13 of 23




No. 71. In addition, TI produced health studies performed by government agencies related to

potential impact to the Attleboro community. Id. at Tab J, Focused Evaluation of Cancer

Incidence within One Mile Radius Area of Shpack Landfill Superfund Site and Response to

Comments, and Tab K, Public Health Assessment: Evaluation of Environmental Concerns

Related to Shpack Landfill Superfund Site, as well as Tabs F and L.

        To date, TI has objected to discovery on the grounds that it is outside the scope of Judge

Woodlock’s March 31, 2018 order and is disproportional or unnecessary in the face of the three

personal injury claims that after years of litigation, still fail to identify a particular substance,

dose, location, or biological likelihood of causing a specific disease. Notwithstanding, TI again

responds to the specific requests raised in Plaintiffs’ motion below.

                1.      TI Has Not Withheld Classified Documents.

        The Plaintiffs contend that TI has withheld documents based on a governmental

determination it is classified and that as a result, the “Plaintiffs cannot discern from the responses

which documents are being withheld.” See Plaintiff’s Motion, Section III A. TI expressly states

that the United States Government determines if a document is classified and this fact was

explained in detail in the documents produced. Therefore, to the extent Plaintiffs are seeking

documents redacted or possessed by the US Government, these documents are in the custody and

control of the US Government and must be requested accordingly. In the Amended Complaints,

Plaintiffs’ counsel is clearly aware of the existence of AEC contracts pursuant to which TI was

provided with various radiological materials by the government. See Exhibit 5, Paragraphs 32,

34. In addition, on or around April 26, 2019, TI produced the September 6, 2005 letter it sent to

Audrey Zucker, Sr. Enforcement Counsel, US EPA Region 1. See Exhibit 13, Tab E. In this

letter, TI responds to the US EPA statutory request for responses to specific questions pursuant


                                                    13
         Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 14 of 23




to Section 104 of CERCLA for the Shpack Landfill Superfund Site, Norton/Attleboro, MA.

Exhibit 15, September 6, 2005 Letter to EPA from TI. These responses specifically included the

following:

        Request 1C: The nature, including the chemical content, characteristics, physical state
        (e.g. solid, liquid) and quantity (volume and weight) of all hazardous materials involved
        in each such arrangement.

        Response 1C: As noted, TI believes any arrangement for disposal referenced above
        related to non-hazardous plant trash. TI is unable to identify any disposal of hazardous
        materials at the Shpack Parcel during the time period form 1946-1975. Id.

        Request 5B: List the types of raw materials used and the products Respondent
        manufactured, recycled, recovered, treated, or otherwise processed in connection with
        work performed under the contract with the AEC or other federal government entities.

        Response 5B: TI should emphasize that all nuclear work at M &C was conducted under
        a cloak of secrecy. The type of material being handled was classified, the amount of
        material in M & C’s possession was classified and the shape of materials fabricated was
        classified. Therefore, the U.S. Department of Energy may be a better source for much of
        the information requested in this information request….Id. 10

This document clearly explains to Plaintiffs’ counsel the operations at Forest Street and put

counsel on notice that there may be information regarding the prior operations at Forest Street

that are in the possession of the US Government.

        On October 9, 2019, consistent with her prior testimony, Ms. Patrice Tompkins-Everidge

testified regarding TI’s relationship with the United States Government and specifically stated

that all of TI’s responsive documents with regards to AEC waste disposal procedures had been

returned to the United States Government. Exhibit 16, Deposition of Patrice Tompkins-Everidge,

pages 124-126. She specifically stated: “much of the information that was contained was


10
  In addition to what is detailed above, Response 1A provides information regarding who assisted in disposal;
Response 3 identifies Sources of Information used to respond. Request 4 asks for information regarding the
Respondent’s Operations. The Response to No. 4 provides a detailed answer regarding TI’s operations at Forest
Street from 1946-75. In Response 5, specific information regarding AEC contracts from 1947-65 is provided
(section a); further information regarding the governmental contracts (section d); and information regarding the
AEC always retaining ownership of materials (section f). Id.

                                                        14
        Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 15 of 23




considered secret or classified. The government considered that to be their product, their

documents, and it was returned to them at the conclusion of the contract.” Id. at 126. This is

also supported by numerous declarations of former TI employee. See Exhibit 13, Tab G.

               2.      TI Has Not Withheld Any Witness Statements From These Cases.

       Plaintiffs take objection to TI’s Response to Request for Production of Documents No. 61

and 65, which have never been identified as an area of deficiency in prior meet and confer letters

regarding discovery deficiencies as perceived by Plaintiffs. Exhibit 17, May 29, 2019 Letter

from Plaintiffs’ Counsel, Exhibit 18, July 24, 2019 Letter from Plaintiffs’ Counsel. As such, TI

believes such argument procedurally waived as the appropriate time to raise a perceived

deficiency would have been significantly prior to an Emergency Motion to Compel.

       However, to the extent the Court is inclined to review such issue, TI states that it has not

withheld any responsive documentation for these cases. In an effort to independently investigate

the basis of these claims, TI was forced to request a Court Order to obtain the complete

Department of Labor Energy Employees Occupational Illness Compensation Program Act

(“EEIOCPA”) files for James Cauger and Frank Torngren. Upon receipt of these files, copies

were provided to Plaintiffs’ counsel. Similarly, TI has had to independently request medical

records from providers. TI’s investigative efforts regarding these three Plaintiffs have involved

the above referenced Court Order to the Department of Labor and requests for medical materials

that were not voluntarily produced by Plaintiffs’ counsel. TI has not taken any statements of co-

workers, friends or neighbors of these three Plaintiffs as part of the investigative efforts related to

these cases.




                                                  15
        Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 16 of 23




               3.      TI Has Not Withheld Any Investigative Studies for These Plaintiffs.

       TI responds to Plaintiffs’ assertion that there has not been sufficient clarity regarding any

internal or external investigations “performed, initiated, commissioned, caused to be initiated, or

caused to be commissioned and that pertain to any issues relevant to this litigation.” See

Plaintiff’s Motion, Section III A. As stated above, TI did obtain a Court Order to obtain complete

copies of the Department of Labor EEIOCPA investigative files for James Cauger and Frank

Torngren. TI has requested copies of medical records for each Plaintiff and continues to

investigate medical causation in each of these cases. TI objects to any discovery request that

seeks information protected by the attorney-client and work product privileges.

               4.      TI Has Produced Information Regarding Waste Disposal
                       Procedures.

       This assertion by Plaintiffs appears to be the heart of Plaintiffs’ continued contention

that TI must be hiding information because the answers that TI continues to give,

supplemented by objective evidence and deposition testimony, indicate that “there were no

quantities of non-recoverable waste” resulting from production of nuclear products. See

Plaintiff’s Motion, Section III A.

       Plaintiffs specifically state that they are “seeking a sworn response to the question.” This

sworn response has been given in a multitude of different formats: (1) the deposition of TI; (2)

the signed and sworn answers to interrogatories; and (3) the sworn declarations that were

executed under the penalty of perjury. When asked at her deposition about the disposal of

hazardous waste, the TI 30(b)(6) witness, Ms. Patrice Tompkins-Everidge, testified

“Radiological waste was actually drummed up and [that] it was picked up by government

couriers.” Exhibit 16, page 84. She then expanded her answer and stated “I did ask about waste,



                                                16
            Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 17 of 23



whether radiological waste was ever disposed of at Shpack in any form, and the answer was no,

that liquid waste, contaminated protective equipment, all of that was drummed and returned to

the government.” Id. at 84-85.

           TI’s answers to interrogatories, as are referenced by Plaintiffs in their motion, further

state that TI employed a zero-waste policy. These answers are supported by numerous

Declarations from former TI employees. Exhibit 13, Tab G. Furthermore, despite Plaintiffs’

reluctance to examine the documents and declarations provided, the declarations of prior

employees specifically state that “the government exercised strict accountability and control

over all nuclear materials, both under contract and licensing documentation. Any time there

was a transfer of uranium that affected the material balance under a contract or license, notice

was given to the contracting officer and the licensing authority.11 Final accounting was to a

zero net balance at M & C.”12 See Exhibit 19, Oscar Nietzel Declaration, Paragraph 8

(explaining in detail the process by which nuclear material was introduced to the Forest Street

Facility, how quantification was determined, and how the material was accounted for and/or

returned to the U.S. Government); see also Exhibit 13, Tab G.

           The suggestion that the response of Ms. Tompkins-Everidge was “troubling” because

she did not know the exact details of how the declarations of former TI employees were

collected after testifying that they were collected as part of TI’s prior litigation is not made in

good faith. When asked, TI’s witness answered the question propounded. While corporations

have a duty to make a good faith effort to designate knowledgeable persons for such a

deposition, the corporation is obligated only to prepare the designee so that they may give

knowledgeable and binding answers for the corporation. Booker v. Mass. Dept. of Public


11
     See also 104e response at Exhibit 15.
12
     Referencing Metals & Controls, the prior corporate entity purchased by Texas Instruments.

                                                          17
         Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 18 of 23



Health, 246 F.R.D. 387, 389 (2007); citing Marker v. Union Fidelity Life Ins. Co.¸ 125 F.R.D.

121, 126 (M.D.N.C. 1989). If counsel wanted to ask more detailed questions regarding the

declarations or the September 2005 correspondence with the U.S. EPA, he had the opportunity

to do so on October 9, 2019.

        B.       TI Should Not Be Compelled To Produce Documents and/or a Corporate
                 Deponent Regarding FCRP 30 (b)(6) topics 4- 12.13

        Plaintiffs’ failure to investigate whether there remains a basis for their clients’ claims

following Judge Woodlock’s Order and failure to meaningfully review the information that has

already been produced is not a reason to subject TI to unnecessary and burdensome further

discovery. Despite the continued contention from Plaintiffs that they have been limited in their

ability to determine information, the most concerning fact is that they continue to fail to review

the documents in their possession that answer the alleged outstanding questions. Combined

with the deposition testimony of Ms. Tompkins-Everidge, there can be no finding that further

discovery and deposition testimony is required. Specifically, deposition topics 4-12, which

Plaintiffs now claim to need, seek information “by year, the quantities of U-234 /U-235/

Radium-226/ Thorium/ Zirconium Alloy/ Dichromate/ Halfnium you acquired, used, and/or

processed at the Forest Street Facility.” Exhibit 20, 30 (b)(6) Deposition Notice. In addition,

deposition topics sought information regarding” the quantities of non-recoverable waste

generated during the production and/or fabrication of nuclear fuel products at the Forest Street

Facility,” which has been addressed supra.




13
  As previous noted, that information, which was returned to the government at the conclusion of the TI contracts
may be obtainable from the U.S. Government. However, there has been no demonstration to date that Plaintiffs
have correlated topics 4-12 in any way to any potential alleged exposure for these plaintiffs. Furthermore, Mr.
Cauger testified that he never went to the Shpack Landfill and no evidence has been developed that the blueberries
eaten or lumber to which the Torngrens were allegedly exposed were contaminated in any way.

                                                        18
         Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 19 of 23



        Despite this Court’s order limiting deposition topics, Plaintiffs asked many of these

questions at the deposition and TI’s witness answered them. For example, during her deposition,

Ms. Patrice Tompkins-Everidge was asked if she “was aware of whether or not Texas

Instruments has documents that would enable a 30(b)(6) witness to determine the quantities of

uranium acquired, used, or processed in the Forest Street Facility.” Exhibit 16, pages 67 -68.

After an objection by counsel, she responded “So in general, we had a special nuclear license

which would have given some generalities of license that had some quantity associated with, but

that information would have been with the actual licensing agencies, so with the government.

Id. at page 68. She was additionally asked if she “was aware of whether TI or one of its

predecessor companies disposed of thorium foil strips at the Shpack Landfill” to which she

definitively replied “We did not dispose of thorium foil strips.” Id. at page 172. When asked

whether “zirconium ash ever transferred from the Forest Street Facility to the Shpack Landfill”

she responded that “it was not.” Id. at page 129.14 She was not asked about dichromate or

hafnium at her deposition.

        TI maintains that any request for further deposition testimony or discovery should be

denied. 15


14
   She was then asked if any zirconium ash was burned or disposed of at the Forest Street Facility.
Q: Is it TI’s position that no zirconium ash that was burned was disposed of at the Forest Street facility?
PTE: At the Forest Street facility, we disposed of items based on the direction of AEC, so there may have been burial
of zirconium under the direction of AEC at the Forest Street facility, yes.
Q: So you agree that burned zirconium ash was barreled up and shipped out, but it was also dumped or buries at the
Forest Street facility under the direction of AEC?
PTE: Yes, there was disposal that happened at the site, based on direction of the AEC. It could have been based on
many factors, levels of contamination, but there were burials that happened under the direction of AEC on site, yes.
Exhibit 16, pages 130-131.
15
   In addition, the 104 e response, referenced above, contains detailed statements regarding nuclear materials and
disposal of such. Specifically, the document states that the shipping forms that accompanied uranium specified the
material balances, both before and after delivery. Exhibit 15, page 11. It describes the storage and use of U-235
and disposal of such, as well as the presence and use of thorium, zirconium, hafnium and radium in the labs. Id.
These materials are specifically discussed in connection with “work under contract with the government,” further
solidifying the position that any such material should have been obtained from the government to assist with
Plaintiffs’ investigation. Id.

                                                        19
            Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 20 of 23



                                                      CONCLUSION16

           As is fully expressed herein, there is no basis, emergency or otherwise, that necessitates the

extension of the discovery timelines and furthermore, there are no grounds to compel additional

discovery or deposition testimony from TI. The Plaintiffs continued discovery attempts are in

opposition to Judge Woodlock’s intentions as set forth in his March 31, 2018 order. TI asks that the

Court deny Plaintiffs’ Motion and confirm that fact discovery closed on October 31, 2019 and set

deadlines for the disclosure of expert reports and dispositive motions.


                                    REQUEST FOR ORAL ARGUMENT

           Pursuant to Local Rule 7.1(d), TI’s respectfully requests a hearing on Plaintiffs’ Motion

to Compel.



                                               Respectfully submitted by,
                                               TEXAS INSTRUMENTS INCORPORATED,
                                               By its attorneys,


                                               /s/Katharine S. Perry, Esq.
                                               Katharine S. Perry | BBO No. 634167
                                               Stephanie M. Chesney| BBO No. 672790
                                               MANNING GROSS + MASSENBURG, LLP
                                               125 High Street
                                               Boston, MA 02110
                                               T: 617.670.8506
                                               F: 617.670.8801
                                               E: kperry@mgmlaw.com
                                               E: schesney@mgmlaw.com




16
     TI appends an index of Exhibits hereto for ease of the Court.

                                                            20
Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 21 of 23




                          CERTIFICATE OF SERVICE

           I, Katharine S. Perry, hereby certify that this document filed
           through the ECF system will be served electronically to the
           registered participants as identified on the Notice of Electronic
           Filing [NEF] on November 6, 2019.

           Dated: November 8, 2019        /s/Katharine S. Perry

                                            Katharine S. Perry




                                          21
  Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 22 of 23



                                      INDEX

                Exhibit List for Opposition to Emergency Motion

Exhibit 1   -   August 1, 2019 letter from Katharine Perry, Esq. to Joseph Lipari,
                Esq., regarding an agreement concerning select discovery items
Exhibit 2   -   August 2, 2019 letter from Katharine Perry, Esq. to Joseph Lipari,
                Esq., regarding Texas Instruments’ objections to certain 30(b)(6)
                deposition topics
Exhibit 3   -   August 30, 2019 e-mail from Katharine Perry, Esq. to Joseph Lipari,
                Esq., regarding a Joint Motion to Extend Fact Discovery
Exhibit 4   -   September 7, 2019 letter from Katharine Perry, Esq. to Joseph Lipari,
                Esq., prior deposition testimony of Texas Instruments 30(b)(6) witness
Exhibit 5   -   Plaintiff James Cauger’s Second Amended Complaint
Exhibit 6   -   Selected pages from Plaintiff James Cauger’s July 24, 2019 deposition
                transcript
Exhibit 7   -   Plaintiff Frank Torngren’s Second Amended Complaint
Exhibit 8   -   Plaintiff Frank Torngren’s Answers to Interrogatories
Exhibit 9   -   Selected pages from Plaintiff Frank Torngren’s September 27, 2019
                deposition transcript
Exhibit 10 -    Selected pages from Plaintiff Brett Torngren’s July 22, 2019
                deposition transcript
Exhibit 11 -    Figures 1-5 of the December 2016 US Army Corps of Engineers Final
                Site Closeout Report for Operable Unit 1 Radiological Remediation
                Shpack Landfill Superfund Site
Exhibit 12 -    Massachusetts Department of Public Health Focused Evaluation of
                Cancer Incidence Within One-Mile Radius Area of the Shpack
                Landfill Superfund Site
Exhibit 13 -    Defendant Texas Instruments Incorporated’s Supplemental Responses
                and Objections to Plaintiff James W. Cauger’s Requests for
                Production of Documents
Exhibit 14 -    Tables C1-C21 of the December 2016 US Army Corps of Engineers
                Final Site Closeout Report for Operable Unit 1 Radiological
                Remediation Shpack Landfill Superfund Site
Exhibit 15 -    Texas Instruments Incorporated’s September 6, 2005 Response to
                Request for Information Pursuant to Section 104 of CERCLA
Exhibit 16 -    Selected pages from 30(b)(6) witness Patrice Tompkins-Everidge’s
                October 9, 2019 deposition transcript
Exhibit 17 -    May 29, 2019 letter from Joseph Lipari, Esq. to Katharine Perry, Esq.,
                regarding Texas Instruments Incorporated’s Responses and Objections
                to the Plaintiffs’ Interrogatories
  Case 1:16-cv-12345-DPW Document 90 Filed 11/06/19 Page 23 of 23



Exhibit 18 -   July 24, 2019 letter from Joseph Lipari, Esq. to The Honorable M.
               Page Kelly regarding ongoing discovery disputes
Exhibit 19 -   September 15, 2006 Declaration of Oscar Nietzel
Exhibit 20 -   20- Plaintiffs’ Notice of Deposition Pursuant to Fed. R. Civ. P.
               30(b)(6)
